Citation Nr: 1102281	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the character of discharge from active naval service is a 
bar to non-service-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

John Francis, Counsel







INTRODUCTION

The Appellant served on active duty from February 1966 to March 
1970 with 414 days of lost time. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The RO decision essentially found that the character of the 
Veteran's discharge from service was a bar to his receipt of 
benefits sought.  The RO did not address whether the Veteran 
would meet the criteria for the benefit if the character of 
discharge did not bar receipt of such benefits.  The Board will 
not address whether the Appellant meets other criteria for 
eligibility for a non-service-connected pension as a 
determination has not been made as to this matter by the RO and 
it is not before the Board on appeal.  

In a March 2009 substantive appeal, the Appellant requested a 
hearing before the Board.  In correspondence in May 2009, the 
Appellant through his representative notified VA that he would 
not attend the scheduled hearing.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.702 (e) (2010). 


FINDING OF FACT

The characterization of the Appellant's discharge from active 
naval service from February 1966 to March 1970 was upgraded to 
general under honorable conditions  by a board of review 
established under 10 U.S.C § 1533. 




CONCLUSION OF LAW

The Appellant is not barred from entitlement to VA benefits as a 
result of the characterization of discharge from active naval 
service.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2002); 38 C.F.R. 
§§ 3.1, 3.12 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  As the Board's decision is 
fully favorable to the Appellant, any error committed with 
respect to either the duty to notify or the duty to assist is not 
prejudicial and will not be further discussed.  

The Appellant served as a U.S. Marine Corps rifleman with service 
in the Republic of Vietnam from July 1966 to June 1967.  He was 
awarded the Combat Action Ribbon.  He contends that the character 
of his discharge from active service was upgraded to general 
under honorable conditions.  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Generally, a pension 
is not payable to a former service member unless the period of 
service on which the claim is based was terminated by discharge 
or release under conditions other than dishonorable.  A discharge 
under honorable conditions is binding on the Department of 
Veterans Affairs as to the character of discharge.  38 C.F.R. 
§ 3.12. 

A discharge or release under certain conditions is a bar to the 
payment of VA benefits.  A discharge under other than honorable 
conditions issued as a result of absence without official leave 
for a continuous period of 180 days is a bar to VA benefits.  
38 C.F.R. § 3.12 (c).  A discharge for willful and persistent 
misconduct is considered to have been issued under dishonorable 
conditions.  38 C.F.R. § 3.12 (d).  Other conditions in both 
subsections are not applicable in this case.    

An honorable or general discharge issued prior to October 8, 1977 
under the authority of the Department of Defense's (DOD's) 
Special Discharge Review Program effective April 5, 1977 does not 
set aside a bar to benefits.  38 C.F.R. § 3.12 (f)(h). 

An honorable or general discharge issued after October 8, 1977 by 
a discharge review board established under 10 U.S.C. § 1533 does 
set aside the bar for discharges for willful and persistent 
misconduct (38 C.F.R. § 3.12 (d)) provided that the discharge was 
upgraded as a result of an individual case review, under uniform 
published standards of general application, and the standards are 
consistent with historical standards for determining honorable 
service and do not contain any automatic provisions for granting 
or denying an upgrade.  38 U.S.C.A. § 5303 (e)(1); 38 C.F.R. 
§ 3.12 (h).   

Service personnel records include a January 1970 Supplementary 
Special Court Martial Order, a February 1970 request by the 
Appellant and first endorsement approval of a discharge for the 
good of the service characterized as "undesirable," and a March 
1970 Report of Discharge or Transfer (DD-214).   Additional 
details of the Veteran's service are summarized in a May 1978 
Naval Discharge Review Board (NRDB) report of Review of Discharge 
of DOD Special Discharge Program.    

In March 1967, January 1968, and March 1968, the Appellant 
received non-judicial punishment for sleeping on post in a combat 
zone and for two short periods of unauthorized absence.  In March 
1969, a Special Court Martial awarded punishment for two periods 
of unauthorized absence with one period greater than 180 days.  
The punishment included a bad conduct discharge.  In September 
1969, the Secretary of the Navy granted clemency and suspended 
the bad conduct discharge for a period of 12 months.  In December 
1969, the Commandant of the Marine Corps vacated the suspension 
and affirmed the bad conduct discharge.  In February 1970, the 
Appellant requested a discharge for the good of the service to 
escape trial by courts martial for an alleged assault on a non-
commissioned officer.  In March 1970, the Appellant's request for 
a discharge for the good of the service was approved, and he 
received a general discharge under other than honorable 
conditions.

In August 1971, the Appellant applied for VA education benefits.  
In September 1971, the RO in Chicago, Illinois reviewed the 
record and concluded that the Appellant's discharge was issued 
under dishonorable conditions as a result of willful and 
persistent misconduct which was a bar to all rights and benefits 
administered by VA.  

In July 1977, in response to the Appellant's application for a 
discharge upgrade, a Department of the Navy board, acting under 
the authority of the DOD Special Discharge Review Program, 
upgraded the discharge to "General, under honorable 
conditions."  The Appellant was issued a revised Form DD-214 
reflecting the upgraded characterization of service.  

On October 8, 1977, Congress enacted Public Law 95-126, now 
encodified in 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12, that 
provided for a set aside of the bar to benefits if an change or 
new discharge was issued by a board of review established under 
10 U.S.C. § 1533.  

In May 1978, a Navy Discharge Review Board (NDRB), acting under 
the authority of Public Law 95-126, performed an individual case 
review.  The NDRB noted,

As a result of this review, the Board has made a 
preliminary determination that you would not qualify 
for upgrading under the new, uniform standards for 
discharge review.  The character of discharge, General 
or Honorable, that you received from the previous 
review under the DOD-Special Discharge Review Program 
has not been changed.

The NDRB considered mitigating factors cited by the Appellant and 
noted the characterization of the discharge as "General" with 
no additional qualifiers.  No revised DD-214 was issued.  The 
Appellant did not respond, and NRDB made the decision final in 
June 1978. 

In June 1978, the Director, VA Compensation and Pension Service, 
noted that the language of the NRDB review was ambiguous.  
Nevertheless, the Director determined that the NRDB denied an 
upgrade and that entitlement to VA benefits was dependent on the 
original discharge.  In July 1978, the RO in Chicago issued and 
Administrative Decision and concluded that the Appellant had been 
discharged under dishonorable conditions for a period of absence 
without official leave for greater than 180 days and for willful 
and persistent misconduct.  The RO acknowledged the upgrade 
assigned by the DOD Special Discharge Review Program in June 1977 
but noted that the second review by the NDRB under the provisions 
of P.L 95-126 determined that he did not qualify for an upgrade 
under the new uniform standards.  In August 1978, the Director, 
Compensation and Pension Service reviewed the RO's determination 
and concluded that the Appellant was not discharged for periods 
of absence without official leave but only for willful and 
persistent misconduct.  The Director noted that the Appellant 
would be eligible for VA health care for any medical disorders 
that were service-connected. 

In October 1988, the RO denied benefits under the Veteran Job 
Training Act. The RO acknowledged the June 1977 upgraded 
characterization of discharge to general under honorable 
conditions but determined that benefits were barred by the 180 
day period of absence without official leave.  The RO did not 
discuss the NRDB actions.  

In June 2007, the RO in Des Moines, Iowa, denied non-service-
connected pension benefits and health care benefits because the 
Appellant's discharge under other than honorable conditions was a 
statutory bar to all VA benefits.  

The Board concludes that the Appellant is not barred from VA 
benefits because the upgrade of characterization of discharge to 
general under honorable conditions, assigned by the DOD Special 
Discharge Review Program in July 1977, was not changed by the 
June 1978 final NRDB review under the provisions of 10 U.S.C.A. 
§ 1533 and P.L. 95-126.  

The Board acknowledges that the NRDB decision contains 
ambiguities.  The NRDB noted that the Appellant did not qualify 
for upgrading under the new uniform standards.  This statement 
can be interpreted either as a reference to the upgrade to 
general under honorable conditions assigned by the Special 
Discharge Review Program or to a further upgrade from general 
under honorable conditions to honorable.  The NRDB specifically 
stated that the Special Discharge Review Program decision 
remained unchanged.  Moreover, the final characterization was 
"general" without qualifications, and no new DD-214 was issued.  
When there is an approximate balance between positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of doubt to 
the claimant.  38 U.S.C.A. § 5107.  

Therefore, the Board concludes that the characterization of the 
Veteran's service was upgraded to general under honorable 
conditions by the NRDB in a final decision in June 1978.   This 
decision sets aside the bar to benefits for discharges for 
willful and persistent misconduct.  

Regarding the period of absence without official leave for 
greater than 180 days, the bar is imposed only if the service 
person was discharged under other than honorable conditions for 
that reason.  The Appellant initially received a bad conduct 
discharge for this offense that was later suspended and then 
reinstated.  However, the Commandant of the Marine Corps approved 
a general discharge under other than honorable conditions, and 
the NRDB further upgraded the characterization of service to 
general under honorable conditions. As no new DD-214 was issued, 
the general discharge under honorable conditions is effective and 
binding on VA.  

As noted in the introduction, the Board did not take on initial 
review of an issue outside the scope of what was decided at the 
RO.  Specifically, the Board did not address whether the 
Appellant meets other criteria for eligibility for a non-service-
connected pension.  Such matters should first be addressed by the 
agency of original jurisdiction.  As that determination has not 
been made by the RO it is not now before the Board on appeal.  




ORDER

The Appellant's characterization of discharge from active naval 
service is not a bar to VA benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


